DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  lines 12 and 13 recite, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  line 3 recites, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  lines 5 and 6 recite, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  line 4 recites, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  line 2 recites, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
6 objected to because of the following informalities:  lines 5, 7, 8 and 10 recite, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  lines 3, 6 and 7 recite, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  lines 10-12 recite, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  line 7 recites, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  lines 10 and 11 recite, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  lines 4-7 recites, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  lines 4-7 recites, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
13 objected to because of the following informalities:  lines 8 and 9 recite, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  lines 10 and 11 recite, “the data”, it should be corrected to “the at least one data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 20160007189, hereinafter “Miura”), and further in view of Saitoh et al.  (US 20100197362, hereinafter “Saitoh”).
Regarding claim 1, Miura discloses, 
 	A hands-free apparatus (The hands free apparatus (HANDSFREE APPA) 1 ; Fig. 1) comprising: a memory and a hardware processor coupled to the memory (The controller 2 is provided by a well-known microcomputer including CPU, RAM, ROM, and I/O bus or the like, Para. [0020]), the hardware processor being configured to: connect to a plurality of mobile phones ( As shown in FIG. 4, suppose that three persons including, for example, a driver, a passenger A, a passenger B get into the vehicle and each person has two mobile phones 9, Para. [0038]) to enable a hands-free telephone conversation (When the mobile phone 9 is in HFP connected state with the hands free apparatus 1 and the voice call mode is set as the hands free mode, the mobile phone 9 deactivates the microphone and the speaker of the own device (disconnect the audio path). Then, the mobile phone 9 transmits the audio signal to the hands free apparatus 1, Para. [0028]); and receive at least one data among outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in one mobile phone among the plurality of mobile phones (The storage 5 further stores outgoing history data indicating history of outgoing calls from the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 further stores incoming history data indicating history of incoming calls to the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 is further capable of storing device information (such as phone number) of partner communication device as communication device information, Para. [0023]), wherein the hardware processor is configured to, when receiving the data from the one mobile phone (When the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data xl of one mobile phone 9 carried by the driver is equal to or higher than the threshold level, the hands free apparatus 1 connects with the one mobile phone 9 carried by the driver under HFP, Para. [0038]), execute reception of the data from a second mobile phone (when the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data x2 of the other mobile phone 9 carried by the driver is also equal to or higher than the threshold level, the hands free apparatus 1 further connects with the other mobile phone 9 carried by the driver under HFP, Para. [0038])”.
	However, Miura does not explicitly disclose, “reception of data from the second mobile phone at a prescribed timing.”
	In a similar field of endeavor, Saitoh discloses, “reception of data from the second mobile phone at a prescribed timing (The present invention pays attention to simultaneously connecting HFP and PBAP, and, by transferring at least one of the outbound call history data, the inbound call history data, and the telephone book data at a certain timing to the handsfree apparatus, realizes a "real-time" update operation scheme of updating the inbound/outbound call history data that, as much as possible, transfers latest history data in the cellular phone to the handsfree apparatus, Para. [0005]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Miura by specifically providing reception of data from the mobile second phone at a prescribed timing, as taught by (Para. [0014]). 
	Regarding claim 2, the combination of Miura and Saitoh discloses everything claimed as applied above (see claim 1),  further Miura discloses, “communication states of the one mobile phone and the second mobile phone (When the controller 2 determines that the searching of the target communication device has succeeded (S3: YES), the controller 2 establishes the BT line between the BT connecting section 3 and the communication device (S4). Then, the controller 2 connects PBAP between the BT connecting section 3 and the communication device with which the BT line has been established, Para. [0032]).”
 	However, Miura does not disclose, “wherein the hardware processor is configured to determine the prescribed timing at which the data from the second mobile phone is to be received.”
	In a similar field of endeavor, Saitoh discloses, “reception of data from the second mobile phone at a prescribed timing (The present invention pays attention to simultaneously connecting HFP and PBAP, and, by transferring at least one of the outbound call history data, the inbound call history data, and the telephone book data at a certain timing to the handsfree apparatus, realizes a "real-time" update operation scheme of updating the inbound/outbound call history data that, as much as possible, transfers latest history data in the cellular phone to the handsfree apparatus, Para. [0005]).”
(Para. [0014]). 
	Regarding claim 5, the combination of Miura and Saitoh discloses everything claimed as applied above (see claim 1), however Miura does not explicitly disclose, “wherein the hardware processor is configured to receive the data at the prescribed timing set in accordance with priorities of the one mobile phone and the second mobile phone.”
	In a similar field of endeavor, Saitoh discloses, “wherein the hardware processor is configured to receive the data at the prescribed timing set (the prescribed timing set described in Para. [0005]) in accordance with priorities of the one mobile phone and the second mobile phone (the vehicle navigation apparatus 1 has registration of multiple cellular phones 10 that serve as communication objects, and, priority of each of the multiple cellular phones 10 is determined, for example, by an operation of the operation unit 4. The determined priority is stored in the control unit 2. This is because there is a case where one user owns multiple units of the cellular phone 10, Paras. [0040]-[0044]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Miura by specifically providing wherein the hardware processor is configured to receive the data at the prescribed timing set in accordance with priorities of the one mobile phone and the second mobile (Para. [0014]). 
	Regarding claim 8, the combination of Miura and Saitoh discloses everything claimed as applied above (see claim 1),  further Miura discloses, “wherein the hardware processor is configured to: when the one mobile phone or the second mobile phone has entered a wireless connection communication range (i.e., Bluetooth communication), connect to the one mobile phone or the second mobile phone to enable a hands-free telephone conversation (the BT connecting section 3 is able to establish a BT line between itself and the communication device. Further, under a condition that the communication device is in BT connected state, the BT connecting section 3 is further able to make connection with the communication device under various kinds of profiles (predetermined profile), which are defined under BT standard. For example, the profiles defined under BT standard may include PBAP (Phone Book Access Profile), OPP (Object Push Profile), HFP (Hands Free Profile), Para. [0020]); and when the second mobile phone has entered the wireless connection communication range and been connected to enable a hands-free telephone conversation while the hardware processor is receiving the data from the one mobile phone, execute the reception of the data from the second mobile phone after reception of the data from the one mobile phone has ended (when the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data x2 of the other mobile phone 9 carried by the driver is also equal to or higher than the threshold level, the hands free apparatus 1 further connects with the other mobile phone 9 carried by the driver under HFP, Para. [0038]).”
 	Regarding claim 9, the combination of Miura and Saitoh discloses everything claimed as applied above (see claim 8),  further Miura discloses, “wherein the hardware processor is configured to, when the second mobile phone has entered the wireless connection communication range while the hardware processor is receiving the data from the one mobile phone, connect to the second mobile phone to enable a hands-free telephone conversation while continuing reception of the data from the one mobile phone (when the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data x2 of the other mobile phone 9 carried by the driver is also equal to or higher than the threshold level, the hands free apparatus 1 further connects with the other mobile phone 9 carried by the driver under HFP, Para. [0038]).”
 	Regarding claim 12, the combination of Miura and Saitoh discloses everything claimed as applied above (see claim 1),  further Miura discloses, “wherein the hardware processor is configure to, when receiving a notification that an outgoing call or an incoming call has been made or received, from the second mobile phone while receiving the data from the one mobile phone, receive the data from the second mobile phone concurrently with reception of the data from the one mobile phone (As shown in FIG. 4, suppose that three persons including, for example, a driver, a passenger A, a passenger B get into the vehicle and each person has two mobile phones 9 (one of the two mobile phones 9 may be for use in private purpose and the other one of the two mobile phones 9 may be for use with work). When the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data xl of one mobile phone 9 carried by the driver is equal to or higher than the threshold level, the hands free apparatus 1 connects with the one mobile phone 9 carried by the driver under HFP…….With this configuration, only the driver is able to perform the hands free call using his or her two mobile phones 9 under HFP, Paras. [0037]-[0040]).”
	Regarding claim 13, Miura discloses, 
  	A method of data transfer, comprising:  	“connecting to a plurality of mobile phones ( As shown in FIG. 4, suppose that three persons including, for example, a driver, a passenger A, a passenger B get into the vehicle and each person has two mobile phones 9, Para. [0038]) to enable a hands-free telephone conversation (When the mobile phone 9 is in HFP connected state with the hands free apparatus 1 and the voice call mode is set as the hands free mode, the mobile phone 9 deactivates the microphone and the speaker of the own device (disconnect the audio path). Then, the mobile phone 9 transmits the audio signal to the hands free apparatus 1, Para. [0028]); and receiving at least one data among outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in one mobile phone among the plurality of mobile phones (The storage 5 further stores outgoing history data indicating history of outgoing calls from the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 further stores incoming history data indicating history of incoming calls to the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 is further capable of storing device information (such as phone number) of partner communication device as communication device information, Para. [0023]), wherein at the receiving, reception of the data from a second mobile phone is executed (when the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data x2 of the other mobile phone 9 carried by the driver is also equal to or higher than the threshold level, the hands free apparatus 1 further connects with the other mobile phone 9 carried by the driver under HFP, Para. [0038]) when the data from the one mobile phone is being received (When the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data xl of one mobile phone 9 carried by the driver is equal to or higher than the threshold level, the hands free apparatus 1 connects with the one mobile phone 9 carried by the driver under HFP, Para. [0038])”.
	However, Miura does not explicitly disclose, “reception of data from the mobile phone at a prescribed timing.”
	In a similar field of endeavor, Saitoh discloses, “reception of data from the mobile phone at a prescribed timing (The present invention pays attention to simultaneously connecting HFP and PBAP, and, by transferring at least one of the outbound call history data, the inbound call history data, and the telephone book data at a certain timing to the handsfree apparatus, realizes a "real-time" update operation scheme of updating the inbound/outbound call history data that, as much as possible, transfers latest history data in the cellular phone to the handsfree apparatus, Para. [0005]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Miura by specifically providing reception of data from the mobile phone at a prescribed timing, as taught by Saitoh for the purpose of achieving a reduction of unnecessary data transfer process between mobile phone and in-vehicle apparatus (Para. [0014]). 
 	Regarding claim 14, Miura discloses, 
  	A non-transitory computer readable medium on which an executable program is recorded  (The controller 2 is provided by a well-known microcomputer including CPU, RAM, ROM, and I/O bus or the like, Para. [0020]), the program instructing a computer to carry out: 	“connecting to a plurality of mobile phones ( As shown in FIG. 4, suppose that three persons including, for example, a driver, a passenger A, a passenger B get into the vehicle and each person has two mobile phones 9, Para. [0038]) to enable a hands-free telephone conversation (When the mobile phone 9 is in HFP connected state with the hands free apparatus 1 and the voice call mode is set as the hands free mode, the mobile phone 9 deactivates the microphone and the speaker of the own device (disconnect the audio path). Then, the mobile phone 9 transmits the audio signal to the hands free apparatus 1, Para. [0028]); and receiving at least one data among outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in one mobile phone among the plurality of mobile phones (The storage 5 further stores outgoing history data indicating history of outgoing calls from the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 further stores incoming history data indicating history of incoming calls to the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 is further capable of storing device information (such as phone number) of partner communication device as communication device information, Para. [0023]), wherein at the receiving, reception of the data from a second mobile phone is executed (when the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data x2 of the other mobile phone 9 carried by the driver is also equal to or higher than the threshold level, the hands free apparatus 1 further connects with the other mobile phone 9 carried by the driver under HFP, Para. [0038]) when the data from the one mobile phone is being received (When the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data xl of one mobile phone 9 carried by the driver is equal to or higher than the threshold level, the hands free apparatus 1 connects with the one mobile phone 9 carried by the driver under HFP, Para. [0038])”.
	However, Miura does not explicitly disclose, “reception of data from the second mobile phone at a prescribed timing.”
	In a similar field of endeavor, Saitoh discloses, “reception of data from the second mobile phone at a prescribed timing (The present invention pays attention to simultaneously connecting HFP and PBAP, and, by transferring at least one of the outbound call history data, the inbound call history data, and the telephone book data at a certain timing to the handsfree apparatus, realizes a "real-time" update operation scheme of updating the inbound/outbound call history data that, as much as possible, transfers latest history data in the cellular phone to the handsfree apparatus, Para. [0005]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Miura by specifically providing reception of data from the second mobile phone at a prescribed timing, as taught by Saitoh for the purpose of achieving a reduction of unnecessary data transfer process between mobile phone and in-vehicle apparatus (Para. [0014]). 

 	Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura,  view of Saitoh, and further in view of Suzuki (US 20090209297, hereinafter “Suzuki”).
	Regarding claim 3, the combination of Miura and Saitoh discloses everything claimed as applied above (see claim 2), however the combination of Miura and Saitoh does not disclose, “wherein the hardware processor is configured to, when receiving a notification that an outgoing call or an incoming call has been made or received from the second mobile phone while receiving the data from the one mobile phone, receive the data from the second mobile phone after reception of the data from the one mobile phone has ended.”
	In a similar field of endeavor, Suzuki discloses, “wherein the hardware processor is configured to, when receiving a notification that an outgoing call or an incoming call (By receiving the state notice signal via the BT interface section 3 from the second cellular phone 22 having received the incoming call, the control section 2 determines that the call link of the second cellular phone 22 is switched from the incoming call receiving state to the calling state (S1 5: YES) and switches a connection partner of the call sound path, via which the BT interface section 3 carries a transmit sound and reception, from the first cellular phone 21 to the second cellular phone 22 at S16, Paras. [0036]-[0038]), receive the data from the second mobile phone after reception of the data from the one mobile phone has ended (The storage section 5 can store various data such as: phonebook data indicating correspondence between phone numbers and registration names; historical outgoing call data indicating correspondence between outgoing call clock times and destination phone numbers with respect to outgoing call from the in-vehicle handsfree apparatus 1 or cellular phones 21, 22 with which a handsfree profile connection is established, Para. [0023]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Miura and Saitoh by specifically providing wherein the hardware processor is configured to, when receiving a notification that an outgoing call or an incoming call has been made or received from the second mobile phone while receiving the data from the one mobile phone, receive the data from the second mobile phone after reception of the data from the one mobile phone has ended, as taught by Suzuki for the purpose of providing an in-vehicle handsfree apparatus to switch a call link with respect to multiple cellular (Para. [0007]).
 	Regarding claim 4, the combination of Miura and Saitoh discloses everything claimed as applied above (see claim 1), however the combination of Miura and Saitoh does not disclose, “wherein the hardware processor is further configured to, when the second mobile phone has received an incoming call while the one mobile phone is transferring the data to the hands-free apparatus, execute hands-free telephone conversation processing for the incoming call received by the second mobile phone.”
	In a similar field of endeavor, Suzuki discloses, “wherein the hardware processor is further configured to, when the second mobile phone has received an incoming call while the one mobile phone is transferring the data to the hands-free apparatus, execute hands-free telephone conversation processing for the incoming call received by the second mobile phone (By receiving the state notice signal via the BT interface section 3 from the second cellular phone 22 having received the incoming call, the control section 2 determines that the call link of the second cellular phone 22 is switched from the incoming call receiving state to the calling state (S1 5: YES) and switches a connection partner of the call sound path, via which the BT interface section 3 carries a transmit sound and reception, from the first cellular phone 21 to the second cellular phone 22 at S16, Paras. [0036]-[0038]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Miura and Saitoh by specifically providing wherein the hardware processor is further configured to, when the second mobile phone has received an incoming call while the one mobile (Para. [0007]).
	
Allowable Subject Matter
Claims 6, 7, 10, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Miura and Saitoh, whether taken alone or combination, do not teach or suggest the following novel features:
“the hands-free apparatus comprising wherein the hardware processor is configured to, when receiving a notification that an outgoing call or an incoming call has been made or received from the second mobile phone while receiving the data from the one mobile phone, and when a priority of the one mobile phone is lower than a priority of the second mobile phone, suspend reception of the data from the one mobile phone, start the reception of the data from the second mobile phone, and resume the reception of the data from the one mobile phone after an end of the reception of the data from the second mobile phone”, in combination of the other limitations in claims 1 and 5.
Dependent claim 7 is also allowable because of the claim dependency to claim 6.

Regarding claim 10, the following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Miura and Saitoh, whether taken alone or combination, do not teach or suggest the following novel features:
“the hands-free apparatus comprising wherein the hardware processor is configured to: when the one mobile phone or the second mobile phone has entered a wireless connection range, connect to the one mobile phone or the second mobile phone to enable a hands-free telephone conversation; and when the second mobile phone has entered the wireless connection range and connected to enable a hands-free telephone conversation while the hardware processor is receiving the data from the one mobile phone, receive the data at the prescribed timing set in accordance with the priorities”, in combination of the other limitations in claims 1 and 5.
Dependent claim 11 is also allowable because of the claim dependency to claim 10.

 	Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20120322423: According to the aspect of the present invention, a hands-free device for a mobile-phone handset comprises: a read unit that detects connection of a 
	US 20120046046: According to the aspect of the present invention, a navigation device comprises: a hands-free call unit that is connected to a mobile-phone handset and provides a hands-free call; an acquisition unit that acquires from the mobile-phone handset data related to a phone number stored in the mobile-phone handset; a display control unit that displays a screen based upon the data related to the phone number acquired by the acquisition unit; a storage unit in which the screen displayed by the display control unit when power is turned off is stored; and a redisplay control unit that calls and redisplays the screen stored in the storage unit when the power is turned on again after having been turned off.
 	US 8280452: the present invention to directed to providing an in-vehicle apparatus having a handsfree function, the in-vehicle apparatus enabling a user to properly deal with a situation in which one of multiple cellular phones connected with the in-vehicle apparatus receives an incoming call while another one of the multiple cellular phones is in a handset communicating state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641